            Case 3:19-cv-00046-LPR Document 10 Filed 05/06/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

EVA BROWN,

       Plaintiff,

-vs-                                              CASE NO.: 3:19-cv-46-LPR

HALSTED FINANCIAL SERVICES, LLC,

       Defendant.
                                     /

                          NOTICE OF VOLUNTARY DISMISSAL

         COMES NOW Plaintiff EVA BROWN, by and through her undersigned attorney, and

hereby files this Notice of Voluntary Dismissal, of the above captioned matter.

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 6th day of May, 2020, the foregoing was filed

electronically in accordance with the Court’s guidelines, using the Court’s CM/ECF system, and

a copy of which was served via regular U.S. Mail to Halsted Financial Services, LLC.

                                             Respectfully submitted,


                                              Josh Sanford
                                              Ark. Bar No. 2001037
                                              Sanford Law Firm, PLLC
                                              One Financial Center
                                              650 S. Shackleford, Suite 411
                                              Little Rock, AR 72211
                                              T: (501) 221-0088
                                              F: (888) 787-2040
                                              Email: josh@sanfordlawfirm.com
                                              JSherwood@forthepeople.com
                                              Attorney for Plaintiff
